                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

GEORGE HARRISON SIMPSON,                     )                    4:18CV3168
                                             )
                      Plaintiff,             )
                                             )                 MEMORANDUM
       v.                                    )                  AND ORDER
                                             )
STATE OF NEBRASKA and                        )
DEPARTMENT OF HEALTH AND                     )
HUMAN SERVICES,                              )
                                             )
                      Defendants.            )
                                             )

       On December 18, 2018, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action (Filing No. 7). To date, Plaintiff has not filed
an amended complaint or taken any other action in this matter.

       IT IS THEREFORE ORDERED:

       This matter is dismissed without prejudice because Plaintiff failed to prosecute it
diligently and failed to comply with this court’s orders. The court will enter judgment by a
separate document.

       DATED this 22nd day of January, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
